Fourth Court of Appeals
                                San Antonio, Texas
                                      January 30, 2018

                                   No. 04-17-00046-CV

          XTO ENERGY INC. and Mobil Producing Texas and New Mexico, Inc.,
                                 Appellants

                                             v.

                            EOG RESOURCES, INC., ET AL.,
                                     Appellees

                From the 81st Judicial District Court, Atascosa County, Texas
                              Trial Court No. 14-08-0645-CVA
                        Honorable Russell Wilson, Judge Presiding


                                      ORDER
       Appellant’s unopposed motion for permission to file appellants’ reply is GRANTED.



It is so ORDERED on this 30th day of January, 2018.

                                                  PER CURIAM


ATTESTED: ___________________________________
          KEITH E. HOTTLE,
          Clerk of Court